Citation Nr: 0924518	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has reported that he had to quit his job or get 
fired due to his service-connected PTSD.  He testified that 
he took an early retirement.  He is currently unemployed and 
reports that he has been unable to find employment.  He 
attended school through a portion of the ninth grade and 
never obtained a GED.  

His former supervisor provided a written statement that the 
Veteran had attitude problems, problems getting along with 
others, problems with his nerves, and problems with 
depression during the last several years of his employment.  
The supervisor expressed his belief that "these problems had 
a lot to do with his retirement."  

For these reasons, the Board finds that an examination which 
specifically addresses the impact of his service-connected 
PTSD on his employability is necessary in deciding this 
claim.

Because the Veteran is challenging the initial rating 
assigned for the disability upon which he bases his assertion 
of unemployability (i.e., he claims he is unemployable 
because of his service-connected PTSD), the determination of 
whether he is entitled to TDIU, including the effective date 
for that award, is part and parcel of the determination of 
the initial rating for that disability.  Rice v. Shinseki, --
- Vet. App. ----, No. 06-1445, slip op. at 10 (May 6, 2009).

The most recent VA treatment records associated with the 
claims file are dated in June 2008.  During his March 2009 
hearing before the undersigned Veterans Law Judge, the 
Veteran testified that he was receiving monthly treatment for 
PTSD at a VA facility in Arkansas.  These documents are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records 
dated from June 2008 to the present from 
the VA Healthcare System in Poplar Bluff, 
Missouri, Perryville, Arkansas, and 
Paragould, Arkansas.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Schedule the Veteran for an 
examination to determine the impact of 
PTSD on his employability.  The claims 
folder should be made available to the 
examiner for review in connection with the 
examination.  The examiner should discuss 
all impairment and/or symptoms caused by 
PTSD and state the impact that these 
symptoms and/or impairment have on his 
ability to work.  A complete rationale for 
all opinions expressed should be provided.  

3.  Upon completion of the above, the RO 
should readjudicate the issues of a higher 
initial rating for PTSD and TDIU, and 
consider all evidence received since 
issuance of the most recent statement of 
the case.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

